     Case 1:19-cr-00036-MHC-JSA Document 29 Filed 04/16/19 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA

                             ATLANTA DIVISION

UNITED STATES OF AMERICA                          )
                                                  )   CRIMINAL ACTION NO.
                                                  )
            v.                                    )   1:19-cr-00036-MHC-JSA-1
                                                  )
HASHER JALLAL TAHEB                               )
                                                  )

               PRELIMINARY MOTION TO SUPPRESS EVIDENCE

      COMES NOW the Defendant, HASHER JALLAL TAHEB, by and through

undersigned counsel, and files this preliminary motion to suppress evidence.

                                        (1)

      Mr. Taheb was arraigned on February 1, 2019. [Doc. 16]. Pursuant to the

Local Rules, discovery must be provided, upon request, at the time of arraignment.

See N.D. Ga CrR. 16.1. In this case, discovery was requested at the time of

arraignment.     In response, the government produced 102 pages of discovery,

comprising of three search warrants. To date, no other discovery has been produced.

                                        (2)

      As noted in Mr. Taheb’s Motion for Discovery, there is some discovery that

should not be considered “Sensitive Information” and should be produced to the

defense. [Doc. 28, Exh. B]. While the defense has been mindful of the allegations
      Case 1:19-cr-00036-MHC-JSA Document 29 Filed 04/16/19 Page 2 of 4



in this case and the fact that the case may involve sensitive materials, at this point,

the defense is not able to ascertain what motions should be filed in this case.

                                         (3)

      F.R.CR.P. 12(4)(B) requires the government to provide notice to the defense

of any evidence that may arguably be subject to suppression, so that the defense may

move to suppress the evidence under Rule 12(b)(4)(C). This notice is typically given

by providing the information in discovery.

                                         (4)

      The government has produced three search warrants in the case. However,

without information relating to the securing of the search warrants, the defense

cannot ascertain whether a motion to suppress evidence seized pursuant to the search

warrants is appropriate.

                                         (5)

      Also, the defense is in the dark as to other evidence that may be subject to

suppression, thus it cannot ascertain what motions to suppress may be appropriate.

                                         (6)

      This Motion is being filed as a Preliminary Motion, to comply with the

requirements of N.D. Ga CrR. 12.1(B). Mr. Taheb does not waive the right to file

any motions to suppress that may be appropriate in his case.




                                          2
Case 1:19-cr-00036-MHC-JSA Document 29 Filed 04/16/19 Page 3 of 4



Dated: This 16th day of April, 2019.

                        Respectfully submitted,

                        /s/Vionnette Johnson
                        VIONNETTE JOHNSON
                        Georgia Bar No. 601290

                        BRIAN MENDELSOHN
                        Georgia Bar No. 502031

                        FEDERAL DEFENDER PROGRAM, INC.
                        Suite 1500, Centennial Tower
                        101 Marietta Street, N.W.
                        Atlanta, Georgia 30303
                        (404) 688-7530
                        Vionnette_Johnson@fd.org
                        Brian_Mendelsohn@fd.org

                        AKIL K. SECRET
                        Georgia Bar No.

                        THE SECRET FIRM, P.C.
                        P.O. Box 91028
                        1691 Phoenix Boulevard
                        Suite 390
                        Atlanta, GA 30364
                        404-524-5300
                        asecret@thesecretfirm.com

                        Attorneys for Mr. Taheb




                                 3
      Case 1:19-cr-00036-MHC-JSA Document 29 Filed 04/16/19 Page 4 of 4



                           CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing filing was formatted in Times

New Roman 14 pt., in accordance with Local Rule 5.1B, and was electronically filed

this day with the Clerk of Court using the CM/ECF system which will automatically

send email notification of such filing to the attorney(s) of record.

      Dated: This 16th day of April, 2019.


                                 /s/Vionnette Johnson
                                 VIONNETTE JOHNSON
                                 Georgia Bar No. 601290
                                 Attorney for Mr. Taheb




                                           4
